MEMORANDUM ***
Debtor Joseph Finley petitions for review of the Ninth Circuit Bankruptcy Appellate Panel’s (“BAP”) dismissal of his appeal for lack of standing. We affirm.
The BAP correctly determined that Debtor lacked standing to appeal the bankruptcy order authorizing the sale of an asset of the bankruptcy estate, because he was not a “person aggrieved” by the order. Fondiller v. Robertson (In re Fondiller), 707 F.2d 441 (9th Cir.1983).
To have standing on appeal, a debtor carries the burden to “demonstrate that [he] was directly and adversely affected pecuniarily by the order of the bankruptcy court.” Id. at 443. But Debtor presented no evidence in support of his assertion that a successful appeal could result in returning residual assets to him.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.